Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
 


 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downer “Strain induced Alignment Mechanisms of carbon nanotube networks (available May 21st, 2014), in view of Card (US 4,726,099) in view of Matviya (US 2010/0264562) further in view of Ounaies (US 2006/0057361), further in view of Todd. (US 2012/0208002).
Downer “Strain induced Alignment Mechanisms of carbon nanotube networks (available May 21st, 2014), teaches strain induced alignment of CNT networks that can be formed entirely form CNTs or from polymer composites (such as epoxy) and can be employed in other composites. The CNT network or composite can have exemplary Young’s modulus of 293 GPa and high tensile strength (See Introduction).
Additionally this is the exact method recited as used by applicant in the specification [0095 and 0102] so therefore would be expected to produce the same properties. Card (US 4,726,099) teaches forming a ceramic carbon fiber, polymer composite piezoelectric material. (see claims).
Since Dower teaches a polymer that can be removed to leave near 100% CNTs and composites allowing for the use of loads up to 90% CNTs would have been obvious to one of ordinary skill in the art at the time of filing as claimed to provide a material of improved strength and Young’s modulus. Further, it would have been obvious to one of ordinary skill at the time of filing in order to form a high strength coefficient, hardening parameter, and modulus (see abstract and Introduction).    
Downer may not teach a ceramic layer.
Card teaches filler reinforcements can be 0% to 85% (See paragraph 52).  
 The composite may comprise woven or non-woven carbon fiber mat(s) (See claim 2). 
Card does not teach carbon nanotubes. 
Matviya (US 2010/0264562) teaches molding a composite part or ceramic article with a mold surface face and providing a release liner to aid in removing the molded article from the tool face (See abstract, figures and [0049]).

It would have been obvious to one of ordinary skill to prove a mold to form specific shapes in a ceramic article from a mold and to use a release liner in order to allow for easier release of the article form the mold or tool face.    
Ounaies (US 2006/0057361) teaches forming a multilayer piezoelectric material having multiple layers that comprise carbon fiber, carbon nanotubes ceramics and a polymer (See figures, abstract, and claims). 
It would have been obvious to one of ordinary skill at the time of filing to incorporate carbon nanotubes into one or any layers of the primary invention in order to enhance electrical conductivity and piezoelectric effects of the primary invention. 
Regarding claims to curing time and temperature (5-6) the art teaches substantially the same composition and therefore would require substantially identical curing time and/or temperatures absent a showing to the contrary. 
Regarding claim 7, Ounaies (US 2006/0057361) teaches the layers can be the same composite compositions or different, dependent upon the embodiments, and therefore they can have the same or substantially the same coefficient of thermal expansion (See claims); rendering the claimed property necessarily present or obvious to provide.
The CNTs can be multi-walled or single walled (See claims). 
Per claim 8, the ceramic can be dispersed in a CNT sheet or CNT/polymer sheet or film (See claims and examples). 
Given the desire for conductivity it would be obvious to provide the claimed conductivity and given the substantially similar composition one of ordinary skill would expect the same or overlapping properties such as conductivity absent a showing to the contrary.  

The above references previously cited do not teach the concentration of CNTs.
Todd (US 2012/0208002) teaches a ceramic carbon nanotube composite with directionally aligned CNTs from greater than 5% to greater than 60% CNTs dependent upon the embodiment (See [0036-0038], figures, claims).
The composite combine to form a high tensile strength material and toughness (See [0002]).
Todd teaches silicon or aluminum nitride matrix, or silicon carbide [0025]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide aligned CNTs at the claimed percentages in order to provide increased tensile strength and toughness of the ceramic. 
Given the desire for conductivity it would be obvious to provide the claimed conductivity and given the substantially similar composition one of ordinary skill would expect the same or overlapping properties such as conductivity absent a showing to the contrary.  
Additionally, given the same material composition, and structure of the combined prior art and desire for conductivity and overlapping percentages of CNTs one would expect the same Youngs modulus absent a showing to the contrary.  

Claims 1-7, 9-11, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downer “Strain induced Alignment Mechanisms of carbon nanotube networks (available May 21st.
The above references, previously cited do not teach all the limitations of claim 20. 
Regarding new claim 20, Lafdi (US 2002/0106514) teaches forming a silicon carbide by pyrolysis of a precursor that can include polysilizane (See [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a polysilizane precursor and a pyrolysis process to produce a SiC matrix. 


Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112 rejections have been withdrawn due to amendment. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783